DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 7/10/2020.  An initialed copy is attached to this Office Action.

Election/Restrictions
Claims 2-5, 8, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I (Group I a and Group II a) and II (Group I (a and b) and Group II (a and b)), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Abstract contains legal language “comprises”. Appropriate correction is required. 

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim is missing a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "optical layers" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, optical layers will be taken as optical components. Appropriate correction is required.
Claim 10 recites the limitation “optical layers.” Claim 10 currently depends from Claim 1. Claim 7 also recites the limitation "optical layers", but there is no antecedent basis for Claim 7. One way for Applicant to overcome the antecedent basis for Claim 10, Examiner suggests Claim 10 should be depend from Claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0341171 A1) in view of Doerr et al., (Doerr hereafter) (US 2005/0053320 A1).
With respect to Claim 1, Choi teaches a display system, comprising: a display (9a, Figure 7) configured to emit light (light comes from 25 the projector, Figure 7) corresponding to an image (12, Figure 7); a first optical component (3, Figure 7) positioned in front of the display (9a, Figure 7), the first optical component (3, Figure 7) configured to pass the light (light comes from 25 the projector, Figure 7) to a field evolving cavity (FEC) (interior of 200, Figure 7); the FEC, wherein the FEC (interior of 200, Figure 7) comprises a cavity entrance (see annotated Figure 7) and a cavity exit (see annotated Figure 7), the cavity entrance (see annotated Figure 7) configured to receive the light (light comes from 25 the projector, Figure 7) passed by the first optical component (3, Figure 7), the FEC (interior of 200, Figure 7), light (light comes from 25 the projector, Figure 7) travels within the FEC (interior of 200, Figure 7), between the cavity entrance (see annotated Figure 7) and the cavity exit (see annotated Figure 7), by; and a second optical component (9b, Figure 7) optically coupled to the cavity exit (see annotated Figure 7), the second optical component configured to receive the light (light comes from 25 the projector, Figure 7) after it travels the number of round trips within the FEC (interior of 200, Figure 7), the second optical component configured to relay the image (12, Figure 7) through an exit pupil of the display system.
Choi fails to teach a polarization clock that modulates a number of round trips the light, changing the polarization of the light during each round trip.
Doerr teaches an integrateable optical interleaver (title and abstract) with a polarization clock (variable optical attenuators (VOA) and coupler, Figure 4) that modulates a number of round trips the light (inherit of how a VOA works), changing the polarization of the light during each round trip (inherent on how a VOA works).
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Choi having the display system with Doerr having the polarization clock for the purpose of uniform and low-loss performance across the wavelength range, (¶[0046]).
With respect to Claim 6, Choi teaches the display system of claim 1. 
Choi fails to teach wherein the polarization clock is a push-pull polarization (PPP) clock, wherein the PPP clock is configured to change the polarization of the light such that there is a net change in polarization of the light after each round trip.
Doerr teaches an integrateable optical interleaver (title and abstract) with a polarization clock (variable optical attenuators (VOA) and coupler, Figure 4) wherein the polarization clock is a push-pull polarization (PPP) clock (VOAS are operated in a push-pull fashion, ¶[0046]), wherein the PPP clock is configured to change the polarization of the light (inherit of how a VOA works) such that there is a net change in polarization of the light after each round trip (inherit of how a VOA works).
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Choi having the display system with Doerr having the polarization clock for the purpose of uniform and low-loss performance across the wavelength range, (¶[0046]).


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0341171 A1) in view of Doerr (US 2005/0053320 A1), as applied to claim 1 above, and further in view of Chuang et al., (Chuang hereafter) (US 2012/0314286 A1).
With respect to Claim 9, Choi in view of Doerr teach the display system of claim 1 and the FEC (interior of 200, Figure 7) comprising three or more facets that the light (light comes from 25 the projector, Figure 7) reflects off of.
Choi in view of Doerr fail to teach the FEC is a ring cavity.
Chuang teaches a pulse multiplier (title and abstract) where mirrors comprise a ring cavity (mirrors 104 and 103 form a ring cavity configuration, ¶[0042]).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Choi in view of Doerr having the display system with the teachings of Chuang having the ring cavity for the purpose of allowing some light to exit and the rest of the light (with some minimal losses) to continue around the ring (¶[0043]).
With respect to Claim 10, Choi in view of Doerr teach the display system of claim 1, the display (9a, Figure 7) and optical layers positioned at the cavity entrance (see annotated Figure 7) toward or away from optical layers positioned at the cavity exit (see annotated Figure 7).
Choi in view of Doerr fail to teach a mechanical actuator configured to move the display and optical layers, thereby modulating a distance the light travels during each of the round trips.
Chuang teaches a pulse multiplier (title and abstract) where a mechanical actuator (oscilloscope, ¶[0067]) configured to move the display and optical layers (¶[0067]), thereby modulating a distance the light travels during each of the round trips (¶[0067]).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Choi in view of Doerr having the display system with the teachings of Chuang having the mechanical actuator for the purpose of adjusting optical components to ensure trace of light paths are substantially the same size and arrive at the same location, (¶[0067]).

Allowable Subject Matter
Claims 7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7, though Choi (US 2018/0341171 A1) in view of Doerr (US 2005/0053320 A1) disclose “the display system of claim 6,” Choi in view of Doerr fails to teach or suggest the aforementioned combination further comprising “wherein the push-pull polarization clock comprises an angle-dependent waveplate positioned between the cavity entrance and cavity exit, wherein the angle-dependent waveplate is parallel to the display and angled relative to one or more optical layers at the cavity entrance and one or more optical layers at the cavity exit.”
With respect to Claim 11, though Choi (US 2018/0341171 A1) in view of Doerr (US 2005/0053320 A1) disclose “the display system of claim 1,” Choi in view of Doerr fails to teach or suggest the aforementioned combination further comprising “a computing system configured to generate the image, the image comprising one or more pixels encoded with a depth control code.”
With respect to claim 12, this claim depends on claim 11 and is allowable at least for the reasons stated supra.
With respect to claim 13, though Choi (US 2018/0341171 A1) in view of Doerr (US 2005/0053320 A1) disclose “the display system of claim 6,” Choi in view of Doerr fails to teach or suggest the aforementioned combination further comprising “wherein the display system is a projector system, wherein the FEC is a coaxial cavity configured to control an aperture size of the projector system.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872       

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872